In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-1036
CLYDE AMMONS,
                                                  Plaintiff-Appellant,
                                  v.


ARAMARK UNIFORM SERVICES, INC.,
                                                  Defendant-Appellee.

                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 01 C 4073—John W. Darrah, Judge.
                          ____________
      ARGUED DECEMBER 5, 2003—DECIDED MAY 21, 2004
                          ____________



  Before FLAUM, Chief Judge, and MANION and WILLIAMS,
Circuit Judges.
  MANION, Circuit Judge. Clyde Ammons sued his former
employer, Aramark Uniform Services, Inc. (“Aramark”), for
terminating his employment in violation of the Americans
with the Disabilities Act, 42 U.S.C. §§ 12101 et seq. (the
“ADA”). At the close of discovery the District Court for the
Northern District of Illinois (Eastern Division) granted sum-
mary judgment in favor of Aramark. Ammons appeals from
2                                                 No. 03-1036

that decision. He also challenges the district court’s decision
to strike testimony offered by Ammons’ expert as well as
several of Ammons’ responses to Aramark’s statement of
undisputed facts in support of its motion for summary
judgment. We affirm.


                               I.
  Aramark (or its predecessor) employed Ammons for al-
most forty years. Most recently, Ammons was employed at
Aramark’s Chicago, Illinois, laundry facility as a boiler
engineer and lead mechanic. On August 15, 1997, Ammons
injured his right knee on the job. Following the injury, he
sought treatment from Dr. Mitchell Krieger, an orthopedic
surgeon who, in October 1997, performed surgery on
Ammons’ knee.
  Ammons returned to work on November 17, 1997.
Ammons was assigned to light duty and was restricted in
the amount of climbing he could do, the amount of time he
could spend on his knees, bending, squatting, climbing
stairs, lifting, and use of a ladder. Despite his light duty as-
signment, Ammons voluntarily withdrew from work less
than a month later and took a medical leave of absence.
  On February 14, 1998, Ammons again returned to work in
a light duty capacity. Approximately one month later,
Ammons voluntarily took a second leave of absence. After
that, Ammons did not return to work at Aramark.
  On April 9, 1998, based on a functional capacity evalua-
tion, Dr. Krieger concluded that Ammons had reached the
point of maximum medical improvement, i.e., Ammons’
condition was permanent. Dr. Krieger also concluded that
Ammons could not return to his normal duties at Aramark
and that he was limited to a light-medium level of work
No. 03-1036                                                3

with the following restrictions: minimal kneeling (no longer
than five minutes at a time); a limited period of “static
standing” (no longer than eight minutes at a time); a
maximum of one hour of “dynamic standing”; limited
climbing; and restricted walking on a “pain-level basis.” Dr.
Krieger also concluded that Ammons could not resume a
heavy level of work activity. Such a level would include
occasional lifting of 100 pounds, frequent lifting of 35
pounds or less, and constant lifting of 15 pounds.
     In September 1998, in conjunction with a worker’s com-
pensation claim for the same injury, Ammons met with
Susan Entenberg, a vocational rehabilitation counselor.
After meeting with Ammons and reviewing his job respon-
sibilities and medical records, Entenberg concluded in a
report dated October 6, 1998 that Ammons’ work at
Aramark required heavy exertion and that Dr. Krieger’s re-
strictions amounted to a “sedentary restriction.” Entenberg
also concluded that Ammons was not capable of returning
to his position as it was generally performed but also rec-
ommended that Aramark could make accommodations for
Ammons’ condition.
  In January 1999, Ammons, who was still on medical leave,
asked to return to work. To explore this possibility, Jeff
Schwingler, the general manager of the Chicago plant, and
Barrington McPherson, a co-worker of Ammons and
a union steward, met with Ammons on January 21, 1999, to
discuss possible accommodations that might permit
Ammons to return to work. Neither Ammons’ attorney nor
Entenberg were present at this meeting. At the meeting,
Schwingler asked Ammons to identify specific tasks he was
capable of performing. Ammons stated that he could op-
erate the plant’s boiler with some assistance, repair the
plant’s sewing machines, and provide general trouble-
shooting assistance. In the weeks following the meeting,
4                                                    No. 03-1036

Schwingler discussed Ammons’ case with Alexander Ur,
Aramark’s Director of Employment Practices, and the
Chicago facility’s maintenance manager Pasquale Malfeo.
                                                    1
  In a letter to Ammons dated March 9, 1999, Ur rejected
Ammons’ request to return to work to perform the duties
Ammons had set forth in his meeting with Schwingler
and McPherson. In making this decision Ur relied on
Entenberg’s report, Dr. Krieger’s assessment of Ammons’
physical restrictions, and Ur’s own discussions with Malfeo
and Schwingler. Ur informed Ammons that the duties
Ammons proposed were too limited given the amount of
work he could not do, and thus did not amount to a rea-
sonable accommodation of Ammons’ condition. Although
Ur saw no problem with allowing Ammons to have assis-
tance in completing his boiler room duties, these duties took
only 3.5 to 4 hours per day. There was little else that
Ammons was capable of doing the remainder of his work-
day. Because Ammons could not perform the maintenance
and repair duties that generally took up the rest of the


1
   There is some confusion in the pleadings, the briefs of the
parties, and the opinion of the district court as to the timing of
this letter and a second meeting on or after March 10, 1999 to dis-
cuss accommodations for Ammons. As best we can tell from the
record, Ur sent his letter to Ammons on March 9, 1999. This letter
had not been received by Ammons when he requested, in writ-
ing, on March 10, 1999, a second meeting with Schwingler to
discuss returning to work. At this second meeting Ammons
repeated the request he made in January, namely, that he be able
to return to Aramark with responsibility for operating the boiler
room, repairing and maintaining the sewing machines, and serv-
ing as a maintenance troubleshooter. Apparently, Schwingler
either rejected Ammons’ suggestions or told him he would take
them under consideration. In any event, the confusion surround-
ing these events is immaterial.
No. 03-1036                                               5

workday, he would not, in Ur’s view, be completing the
essential functions of the job. Ur rejected Ammons’ sugges-
tion that Ammons could maintain and repair the plant’s
sewing machines. The plant had only a few sewing ma-
chines and these did not need repair frequently enough to
require an employee dedicated to that task. Finally,
Aramark had no need for a general troubleshooter. The
company expected its maintenance staff to perform mainte-
nance and repair functions; it did not need (and could not
afford) an employee who could identify problems but could
not actually repair equipment himself.
   In late March 1999, Ammons met with Schwingler, other
Aramark managers, and representatives of Ammons’ union.
At that meeting, Joe Dayton, Aramark’s director of labor
and employee relationships, informed Ammons that the
collective bargaining agreement governing Ammons’
employment stated that an employee would be terminated
if he was absent due to illness or injury from work for more
than 18 months. Aramark had placed Ammons on medical
leave as of May 8, 1998, approximately two months after
Ammons had last worked at Aramark in a light duty ca-
pacity. On November 8, 1999, 18 months after having been
placed on medical leave, Ammons was terminated from his
position with Aramark.
  In June 2001, Ammons filed this lawsuit alleging that his
termination by Aramark violated his rights under the ADA.
The parties then engaged in a significant discovery process.
As part of this discovery process, Ammons put forth
Entenberg as a proposed expert witness. Although in her
1998 report Entenberg concluded that Ammons was not
capable of returning to his past work, she has apparently
since that time reached a different conclusion. After con-
ducting a tour of the plant and interviewing Malfeo and
6                                                 No. 03-1036

McPherson, Entenberg concluded in a report and deposition
that Ammons could perform “the vast majority” of his job
           2
functions.
  At the close of discovery, both parties filed motions for
summary judgment. Aramark argued that Ammons was not
a qualified individual within the meaning of the ADA.
Ammons argued that Aramark had not engaged in the
interactive dialogue with Ammons necessary to satisfy
Aramark’s duty to explore whether a reasonable accommo-
dation could be made for Ammons’ disability.
  Aramark also made two motions important here. First,
Aramark moved to strike Entenberg’s proposed expert
testimony because, Aramark argued, it was unreliable and
lacked proper foundation. Second, Aramark moved to strike
approximately 100 of Ammons’ responses to Aramark’s
proposed statement of undisputed facts submitted in
conjunction with the cross-motions for summary judgment.
Aramark argued that Ammons failed to comply with the
Northern District of Illinois’s local rule concerning the
preparation of statements of undisputed facts.
  The district court granted both motions. Specifically, the
district court held that Entenberg’s conclusion that Ammons
was capable of performing the vast majority of his duties “is
only unsupported speculation” and was thus unreliable.
The district court also concluded that the 100 or so of
Ammons’ responses to Aramark’s proposed statement of
undisputed facts identified by Aramark should be stricken
for violations of the district court’s Local Rule 56.1.
  The district court then granted summary judgment in fa-
vor of Aramark. The district court concluded that Ammons
could not perform the essential functions of his job with or


2
  The facts surrounding Entenberg’s report will be discussed in
depth below.
No. 03-1036                                                7

without reasonable accommodations. The district court
further held that Aramark had engaged in an interactive
process as required by the ADA but that, even if it had not,
the undisputed facts showed that there were no reasonable
accommodations that would have allowed Ammons to
complete the essential functions of his job. This appeal
followed.


                             II.
  Ammons raises four issues on appeal. First, Ammons
argues that the district court erred in striking Entenberg’s
testimony. Second, Ammons argues that his responses to
Aramark’s statement of uncontested facts substantially
complied with the Northern District of Illinois rule concern-
ing such responses and therefore the district court erred in
striking them. Third, Ammons argues that the district court
erred in granting summary judgment in favor of Aramark.
Finally, Ammons argues that Aramark did not fulfill its
duty to engage in an interactive process to determine
whether reasonable accommodations were possible and
thus, Ammons was entitled to summary judgment on that
basis. We address each argument in turn.


A. Entenberg’s Testimony
  As we explained above, Entenberg concluded in October
1998 that Ammons was “not capable of returning to his past
work.” Entenberg based this conclusion on a review of
Ammons’ medical records and an interview with Ammons.
Entenberg described the restrictions placed on Ammons as
sedentary while his duties at Aramark required heavy
exertion.
  Entenberg was later retained by Ammons as an expert in
this case. She concluded in a letter to Ammons’ counsel
8                                                 No. 03-1036

dated May 10, 2002, that “Ammons’ restrictions did not
preclude him from performing the majority of the work
duties.” Entenberg based her revised conclusion primarily
on a tour of the Chicago facility and meetings she held with
                           3
Malfeo and McPherson. Entenberg did not interview
Ammons a second time, nor did she review the deposition
testimony of McPherson and Malfeo. During his deposition,
Malfeo stated that Ammons could be expected to repair and
maintain several pieces of machinery and equipment
identified to him by Aramark’s counsel.
  Entenberg indicated in her deposition that the tour of the
facility took approximately three hours, including the time
she spoke with McPherson, and that she also spoke with
Malfeo by phone for approximately an hour. Entenberg also
admitted at this deposition that she did not observe any
repairs being conducted while she toured the plant and that
she did not see all of the equipment and machinery
Ammons could be called on to maintain or repair.
Entenberg was also asked whether she had any opinion
as to whether Ammons could repair and maintain several
specific pieces of equipment, including the equipment
Malfeo had testified that Ammons was expected to repair
and maintain. Entenberg admitted that she was not familiar
with several pieces of equipment and could offer no opinion
as to whether Ammons was capable of making the neces-
sary repairs.



3
  Entenberg met with McPherson while on her tour of the
Chicago plant and also spoke with him separately. At her de-
position Entenberg stated that she remembered nothing of what
she and McPherson discussed in their separate meeting. We treat
as important, therefore, only her meeting with McPherson during
the tour.
No. 03-1036                                                  9

   The district court, relying on the Supreme Court’s seminal
cases concerning the admission of expert testimony, Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and
Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), and this
court’s subsequent cases, held that Entenberg’s proposed
expert report—that Ammons could perform the vast
majority of his duties—was not reliable. In so holding, the
district court noted that “Entenberg admits that she did not
observe any repairs being conducted while on the tour and
that she did not observe all of the equipment and machinery
that Ammons could be called on to maintain or repair.” The
district court also noted that Entenberg had failed to review
Malfeo and McPherson’s depositions and had not re-
interviewed Ammons. The district court also held that
Entenberg’s report was speculative: “In light of her inability
to form an opinion concerning [several pieces of equipment
and machinery, Entenberg’s] conclusion that Ammons
could perform the ‘vast majority’ of his job functions is not
based on any specific methodology applied to the facts but
is only unsupported speculation.”
   This court’s review of a district court’s decision concern-
ing expert witnesses has two parts. First, this court must
determine “whether the district court properly followed the
framework set forth in Daubert.” United States v. Brumley,
217 F.3d 905, 911 (7th Cir. 2000). This framework requires
the district court to determine whether (1) the proposed
witness “would testify to valid scientific, technical, or other
specialized knowledge and (2) his testimony will assist the
trier of fact.” NutraSweet Co. v. X-L Engineering Co., 227 F.3d
776, 787-88 (7th Cir. 2000) (citing Fed. R. Evid. 702; Kumho,
526 U.S. at 147-149; Walker v. Soo Line R.R. Co., 208 F.3d 581,
586 (7th Cir. 2000)). The first prong of this framework
evaluates the reliability of the testimony. A court is expected
to reject “any subjective belief or speculation.” Chapman v.
Maytag Corp., 297 F.3d 682, 687 (7th Cir. 2002) (citing Porter
10                                                        No. 03-1036

v. Whitehall Labs. Inc., 9 F.3d 607, 614 (7th Cir. 1993)). The
second prong evaluates the testimony’s relevance. Whether
a district court has properly followed the Daubert frame-
work is subject to de novo review. Brumley, 217 F.3d at 911.
  The district court in this case properly applied the Daubert
framework: The district court identified the relevant
analysis and focused its inquiry on whether Entenberg’s
testimony was reliable. Because the district court followed
the Daubert framework, we must next “review the district
court’s decision to admit or exclude expert testimony only
                                                          4
for an abuse of discretion.” Id. (emphasis added). In
determining whether evidence is reliable, “the district judge
must determine whether the expert is qualified in the
relevant field and whether the methodology underlying the
expert’s conclusions is reliable.” Zelinski v. Columbia 300,
Inc., 335 F.3d 633, 640 (7th Cir. 2003).
  There is no question concerning Entenberg’s qualifica-
tions. Nor is there any question that Entenberg’s proposed
testimony—that Ammons is capable of performing his
job—would be relevant. The only question, therefore, is
whether Entenberg’s proposed testimony is reliable.
  Like the district court, we conclude that Entenberg’s
testimony was speculative. Entenberg offered her opinion,
that Ammons was capable of performing the vast majority


4
   Ammons is in error when he argues that we should review de
novo the district court’s decision that Entenberg’s testimony was
not reliable. As we explained above, we review de novo only
whether the district court properly applied the framework of
Daubert. Brumley, 217 F.3d at 911. We review a district court’s
actual determination that a proposed expert’s testimony is
unreliable (or for that matter, reliable) only for an abuse of
discretion. Masters v. Hesston Corp., 291 F.3d 985, 991 (7th Cir.
2002) (citing General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)); see
also Kumho, 526 U.S. at 152.
No. 03-1036                                                11

of his job duties, while acknowledging that she could offer
no opinion as to whether Ammons could repair several
pieces of machinery earlier identified in a deposition of the
plant’s former maintenance manager as machinery Ammons
would have to repair as part of his job. Not only had
Entenberg not reviewed this deposition testimony, she
acknowledged she was unfamiliar with the machinery and
did not see them being repaired during her tour. Without
being able to offer any opinion as to whether Ammons was
capable of repairing these pieces of machinery, Entenberg’s
opinion was nothing more than speculation.


B. Ammons’ Responses to Aramark’s Statement of Undisputed
   Facts
  The second issue on appeal concerns the Northern District
of Illinois Local Rule 56.1(a). This rule requires a party
moving for summary judgment to include with that motion
“a statement of material facts as to which the moving party
contends there is no genuine issue and that entitle the
moving party to a judgment as a matter of law.” N.D. Ill. R.
56.1(a). This statement must be organized by numbered
paragraphs. Id. The party opposing the motion must
respond to this statement of facts with:
  (A) a response to each numbered paragraph in the moving
  party’s statement, including, in the case of any disagree-
  ment, specific references to the affidavits, parts of the
  record, and other supporting materials relied upon, and
  (B) a statement, consisting of short numbered paragraphs,
  of any additional facts that require the denial of summary
  judgment, including references to the affidavits, parts of
  the record, and other supporting materials relied upon.
N. D. Ill. R. 56.1(b). The rule also provides that “[a]ll ma-
terial facts set forth in the statement required of the moving
12                                                No. 03-1036

party will be deemed to be admitted unless controverted by
the statement of the opposing party.” Id.
  Aramark moved to strike nearly half of Ammons’ 200
responses to Aramark’s statement of facts. The district court
granted the motion, finding that Ammons’ responses were
defective for an assortment of reasons. First, the district
court found that a large number (approximately 80) of
Ammons’ denials of factual statements by Aramark failed
to cite facts supporting the denial or impermissibly added
new, unrelated facts. Second, the district court found that
four of Ammons’ responses failed to cite any part of the
record in support of the denial. Third, the district court
found that two responses were improper because the
responses cited an entire deposition transcript rather than
specific page references. Finally, the district court deter-
mined that six of the responses were improper because
Ammons failed to admit or deny Aramark’s allegations.
  This court reviews the decision of a district court concern-
ing compliance with local rules, such as Rule 56.1, for an
abuse of discretion. Borcky v. Maytag Corp., 248 F.3d 691, 697
(7th Cir. 2001). We have also repeatedly held that a district
court is entitled to expect strict compliance with Rule 56.1.
Bordelon v. Chicago School Reform Bd. of Trustees, 233 F.3d 524,
527 (7th Cir. 2000) (“Given their importance, we have
consistently and repeatedly upheld a district court’s discre-
tion to require strict compliance with its local rules govern-
ing summary judgment.”); Waldridge v. American Hoechst
Corp., 24 F.3d 918, 922 (7th Cir. 1994) (collecting cases).
Thus, as an initial matter, Ammons’ argument that the
district court erred in striking his responses because he
substantially complied with Rule 56.1 is inapt. Substantial
compliance is not strict compliance.
  Having reviewed the responses at issue, we do not believe
the district court abused its discretion when it struck the
No. 03-1036                                                   13

responses. Rule 56.1 envisions a separate statement of
additional facts. In this case, several of Ammons’ responses
to Aramark’s allegations admit to the allegation but then
add other additional facts. These facts should have been
included in a separate statement. They were not, and the
district court did not abuse its discretion in striking the
responses.
  In addition, where a non-moving party denies a factual
allegation by the party moving for summary judgment, that
denial must include a specific reference to the affidavit or
other part of the record that supports such a denial. Ci-
tations to an entire transcript of a deposition or to a lengthy
exhibit are not specific and are, accordingly, inappropriate.
A court should not be expected to review a lengthy record
for facts that a party could have easily identified with
greater particularity. See Waldridge, 24 F.3d at 922 (“[D]istrict
courts are not obliged in our adversary system to scour the
record looking for factual disputes and may adopt local
rules reasonably designed to streamline the resolution of
summary judgment motions.”); Herman v. City of Chicago,
870 F.2d 400, 404 (7th Cir. 1989) (“A district court need not
scour the record to make the case of a party who does
nothing.”). Two of Ammons’ responses cited only to a 30-
page exhibit and did not provide a specific page reference.
Other responses simply denied an allegation and provided
no citation whatsoever. The district court did not abuse its
discretion in striking these responses.
  Finally, several of Ammons’ responses do not include a
statement to the effect that Ammons agrees with or denies
Aramark’s allegations. Instead, for these responses Ammons
merely states that the allegations are irrelevant. They may
be. This does not excuse, however, the non-moving party
from at least indicating that it agrees with or denies the
allegation. The district court did not abuse its discretion in
striking these responses.
14                                                No. 03-1036

C. Aramark’s Motion For Summary Judgment
  We next consider whether Aramark was entitled to sum-
mary judgment. Summary judgment is appropriate only
where “there is no genuine issue as to any material fact.”
Fritcher v. Health Care Service Corp., 301 F.3d 811, 815 (7th
Cir. 2002) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). We review a grant of summary judgment de novo
and view all facts, and draw all reasonable inferences, in
Ammons’ favor.
   The ADA prohibits discrimination “against a qualified
individual with a disability because of the disability of such
individual.” 42 U.S.C. § 12112(a). The ADA defines a
“qualified individual with a disability” as “an individual
with a disability who, with or without reasonable accommo-
dation, can perform the essential functions of the employ-
ment position that such individual holds or desires.” 42
U.S.C. § 12111(8). To determine whether a disabled person
is qualified, this court considers whether he can perform the
essential functions of his job at the time the employer makes
the allegedly discriminatory employment decision. Ross v.
Indiana State Teacher’s Ass’n Ins. Trust, 159 F.3d 1001, 1013
(7th Cir. 1998).
  Both parties agree that Ammons is disabled within the
meaning of the ADA. The only question is whether
Ammons could perform the essential functions of his job
with or without reasonable accommodations. The factors to
take into consideration when determining “whether a job
duty constitutes an essential function include [the em-
ployee’s] job description, [the] employer’s opinion, [the]
amount of time spent performing the function, [the] con-
sequences for not requiring the individual to perform the
duty, and past and current work experiences.” Emerson v.
Northern States Power Co., 256 F.3d 506, 512-13 (7th Cir.
2001).
No. 03-1036                                                15

  The undisputed facts in this case demonstrate that the
essential functions of Ammons’ job included the repair and
maintenance of all the equipment and machinery in the
plant. Approximately one-half of his day was typically
spent tending to the plant’s boiler. The other half of the day
involved maintenance and repair. Although, of course,
Ammons could not always predict what machinery and
equipment he could be called on to repair on a given day,
the job required heavy exertion and included frequent
standing, climbing, walking, kneeling, and lifting in excess
of 50 pounds three to five times a week.
  Moreover, the plant’s three boiler engineers worked on a
staggered schedule and were responsible for covering a 20-
hour day. Thus, there were times when an engineer would
be the only person at the plant with the responsibility to
repair machinery and equipment including machinery and
equipment that, if inoperable, could shut down the entire
plant. To reach these particularly crucial pieces of machin-
ery, a maintenance engineer might find it necessary to climb
and lift equipment that weighed as much as 50 to 100
pounds.
  In light of Ammons’ injuries and Dr. Krieger’s subsequent
restrictions, which, as indicated above, included limitations
on standing, kneeling, walking, and climbing, we agree with
the district court that Ammons was unable to perform the
essential functions of his job without reasonable accommo-
dations. The essential functions of Ammons’ job included
duties and exertion greatly exceeding the restrictions that
Ammons’ own physician placed on him.
  Further, we do not believe that the duties Ammons
suggests he could perform amount to reasonable accommo-
dations. Ammons’ suggested accommodations would
amount to a significant change in the essential functions of
his job. Although tending to the boiler with assistance and
16                                                No. 03-1036

repairing the plant’s sewing machines are reasonable ac-
commodations for Ammons’ disability, these tasks would
account for only approximately half of Ammons’ workday.
Cf., DeVito v. Chicago Park Dist., 270 F.3d 532, 534 (7th Cir.
2001) (accommodations for a full-time employee are ex-
pected to permit the employee to work full-time). The only
other accommodation Ammons offered, serving as a
maintenance troubleshooter, would amount to an entirely
new position—one that Aramark did not previously
maintain and had no plans on creating. It is not, therefore,
an accommodation that would permit Ammons to perform
the essential functions of his job; instead it would change
the essential functions of his job. As we have previously
held, “[a]n employer is not obligated to change the essential
functions of a job to accommodate an employee.” Emerson,
256 F.3d at 514; Gile v. United Airlines, Inc., 95 F.3d 492, 499
(7th Cir. 1996) (“[A]n employer [is not] obligated to create
a ‘new’ position for the disabled employee.”). Therefore,
Ammons could not perform the essential functions of his job
even with reasonable accommodations. Accordingly,
Aramark was entitled to summary judgment in its favor.


D. The Interactive Process
  Ammons’ final argument is that Aramark failed to engage
in the required interactive process to discuss reasonable
accommodations for his disability. Emerson, 256 F.3d at 515
(“[T]he ADA requires employers to engage in an interactive
process with disabled employees needing accommodation
so that together they can identify the employee’s needs and
discuss accommodation options.”). Ammons’ primary
contention is that Aramark failed to agree to an interactive
process because it did not consent to a meeting that in-
cluded Ammons’ counsel and Entenberg.
No. 03-1036                                                  17

  The duty to engage in an interactive process does not
mandate a meeting with an employee’s attorney and voca-
tional counselor. Aramark satisfied its duty to discuss rea-
sonable accommodations with Ammons through its face-to-
face meeting with Ammons in January 1999. As recounted
above, Ammons met on January 21, 1999, with Schwingler
and McPherson (a co-worker and union steward). At this
meeting Ammons was given an opportunity to set forth the
duties he could perform. Ammons was also told to keep the
company informed if he thought of other ways in which he
could be accommodated. Following this meeting, Ur
discussed, in more than one conversation, Ammons’ request
with Schwingler and Malfeo, who, as Ammons’ supervisor,
was knowledgeable of the duties Ammons could be called
on to undertake. Ur also reviewed Entenberg’s 1998 evalua-
tion of Ammons. It was based on this evaluation, his
conversations with Schwingler and Malfeo, and Ammons’
own statements concerning what he could do, that Ur
decided that there were no reasonable accommodations for
Ammons. This satisfied Aramark’s responsibility with
respect to an interactive process.
   We find no support, and Ammons has offered none, for
the conclusion that an interactive process must include an
employee’s counsel or other persons including a rehabilita-
tion counselor. Although there may be cases where an
attorney or a vocational expert would be of considerable as-
sistance in the interactive process, there is no requirement
that an attorney and/or vocational expert need to partici-
pate. The ADA envisions no more than “a flexible, interac-
tive process by which the employer and employee deter-
mine the appropriate reasonable accommodation.” Rehling
v. City of Chicago, 207 F.3d 1009, 1015 (7th Cir. 2000). Such an
interactive process occurred here.
18                                               No. 03-1036

                            III.
  The district court did not err in striking Entenberg’s
testimony and Ammons’ responses to Aramark’s statement
of material facts. Further, the district court properly con-
cluded that Aramark was entitled to summary judgment.
The undisputed facts establish that Ammons was incapable
of performing the essential functions of his job with or
without reasonable accommodations. Finally, we conclude
that Aramark engaged in the required interactive process.
For these, and the foregoing reasons, we affirm.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-21-04